DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,5-9 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 6, 9 and 10, there is no antecedent basis for “the back”. In regard to claims 2 -3,there is no antecedent basis for “the shoulders” and in claim 5, “the shoulder strap portions”.

However, the claims, as best understood , have been examined on their merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 are  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Weintraub (US 4411269).
In regard to claim 1 Weintraub discloses an adjustable bralette 10 as in figure 1,  comprising first and second cups 12 and 14 in col. 2, lines 9-15; each having a  pointed top apex in figure 1    just beneath elements 56 and 58; and a lower portion having a warp around support portion of underbust band at 24 in figure 1 and col. 2, lines 9-50.  Adjustable straps comprising a slidable length adjuster, each of the straps being connected at one end to one portion top apex of one of the cups of 12 and 14; and an adjustable length lower support band portion 25  to 16 or 18 a arranged at the lower portion of the first and second cups 12,14  in figure 1and wrapping at least partially around the wearer  at 25 on the front of the wearer. 
In regard to calm 2, Weintraub discloses the bralette 10  as claimed in claim 1 and further wherein the adjustable straps 40,42 comprise shoulder strap portions 40,43  adapted to be worn over the shoulders of the wearer as in figure 1 and in col. 2,lines 9-66.

In regard to claim 3,  Weintraub discloses the bralette 10 as in figure 1 and as claimed in regard to claim 2 and further wherein the shoulder strap portions 40 and 42 are connected to the top pointed  apex (not numbered- near 56 and 58 in figure 1 of each of the cups 12, 14     
In regard to claim 4 Weintraub discloses the bralette 10 as in figure 1 and further wherein the lower support band 26 is adjustable by a sliding adjuster at 28 as in figure 1 nad col. 2,lines 9-64.
 In regard to claim 5 Weintraub discloses the shoulder strap portions 40,42 that are connected to one another in a region of a back of the wearer as in col 2, lines 32-50 and in figure 1 and are connected together with the  strap 26. 
In regard to claim 6 Weintraub discloses the bralette  10 as in figure 1 and as claimed in regard to claim 2 and further wherein the shoulder strap apportions 40,42 are configured to separately extend vertically down the back of the wearer such that each shoulder strap portions connected to the lower support band portion 26 as seen in figure 1 and as in col. 2, lines 9-64.

In regard to claim 7, Weintraub discloses the lower support band 25 portion that comprises plural bands at 25 - one under each cup of 12 and 14 as seen in figure 1. 
In regard to claim 8 Weintraub discloses the bralette   10 as         claimed in claim 1 wherein the lower support band 26 portion extends from     at least one wrap around portion of 16, 18 as in figure 1. 

In regard to claim 10 Weintraub discloses the bralette 10 as claimed in regard to claim 4 and further wherein the lower support band portion 26 comprises a break at the back of the wearer and connects together by a coupling mechanism of the  ring at 48 as seen in figure 1.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Weintraub in view of Fernandes (US 6086451).
In regard to claim 9 Weintraub discloses the bralette 10 as in figure 1 and  as claimed in regard to claim 1. However, Weintraub does not specifically disclose the lower support band 26  that comprises a break at the back of the wearer and is length adjustable hook and loop connection between two ends of the bra. Fernandes discloses a brassiere with a rear break or closure that includes portion  50 with hooks 52 and portion 48 with loops 54 that adjustably connect to close the rear opening of the brassiere as desired. Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bra of Weintraub wit h the teaching of Fernandes to include a conventional  hook and loop adjustable closure fastener as desired in order to close the brassiere in an adjustable fashion so as to fit differently sized wearers as claimed to provide a better fit on the wearer. The references are  analogous prior art since they both disclose brassieres.  (See Fernandes figure 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732